Opinion by
Hoffman, J.,
Appellant pled guilty to burglary and larceny and was sentenced to four to eight years in prison. After sentencing he was taken to the county jail, where he allegedly threatened a police officer. Shortly thereafter he was returned to the courtroom, where the original sentence was vacated and a sentence of five to ten years imposed. A later petition for reconsideration of sentence was denied.
Subsequently, appellant filed a Post Conviction Hearing Act petition alleging that his resentencing was illegal. Prom denial of this petition the instant appeal followed.
In the recent case of Commonwealth v. Silverman, 442 Pa. 211, 275 A. 2d 808 (1971), our Supreme Court held that a modification of a sentence imposed on a criminal defendant which increases the punishment constitutes double jeopardy. Here the original sentence of four to eight years was increased to five to ten years after appellant had begun to serve it. Under Silver-man this was a violation of double jeopardy.
The judgment of sentence is vacated and the case is remanded to the lower court for resentencing consistent with this opinion.